      Case: 1:20-cv-00175-SA-DAS Doc #: 14 Filed: 08/11/21 1 of 1 PageID #: 179




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

TODD CAGER                                                                                  PETITIONER

v.                                                                               No. 1:20CV175-SA-DAS

LEE COUNTY DETENTION CENTER                                                               RESPONDENT


                               CERTIFICATE OF APPEALABILITY

        The court has entered a final judgment in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court under 28 U.S.C. § 2254 or § 2241, or the

final order in a proceeding under 28 U.S.C. § 2255, and the court, considering the record in the case

and the requirements of Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), hereby finds that a certificate

of appealability should not issue.

        For the reasons stated in its opinion, the court finds that the Petitioner has failed to

“demonstrate that the issues are debatable among jurists of reason; that a court could resolve issues in

a different manner; or that the questions are adequate to deserve encouragement to proceed further.”

Barefoot v. Estelle, 463 U.S. 880, 893 n.4, 103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d 1090 (1993)

(superseded by statute) (citations and quotations omitted); 28 U.S.C. § 2253(c) (1) and (2).

Specifically, the court finds, for the reasons set forth in its memorandum opinion and final judgment,

that the instant petition for a writ of habeas corpus should be dismissed with prejudice as procedurally

defaulted.

        SO ORDERED, this, the 11th day of August, 2021.

                                                          /s/ Sharion Aycock
                                                          U. S. DISTRICT JUDGE
